Per Curiam.
Defendant was convicted of aggravated robbery under Minn. St. 609.245. Upon this appeal from the judgment of conviction, we also review the order denying his subsequent petition for postconviction relief. Essentially, defendant contends that (1) his arrest was unlawful and therefore evidence seized as a result of the arrest was inadmissible, (2) the evidence was insufficient as a matter of law to support the verdict, (3) the evidence admitted at the postconviction hearing proved that he did not participate in the crime, and (4) his public defender did not represent him adequately. We have carefully reviewed the record and find no error.
Affirmed.